UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GWENDOLYN MCNEIL,                     
             Plaintiff-Appellant,
                 v.                             No. 01-2303
HOSPICE OF NORTHERN VIRGINIA,
               Defendant-Appellee.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                         (CA-01-178-A)

                      Submitted: May 2, 2002

                      Decided: June 10, 2002

  Before WIDENER, WILKINS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

William S. Stancil, CAPITAL LAW CENTERS, Washington, D.C.,
for Appellant. Thomas P. Murphy, HUNTON & WILLIAMS,
McLean, Virginia; Edwin F. Farren, HUNTON & WILLIAMS, Rich-
mond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2             MCNEIL v. HOSPICE OF NORTHERN VIRGINIA
                             OPINION

PER CURIAM:

   Gwendolyn McNeil appeals the district court’s order granting sum-
mary judgment in favor of Hospice of Northern Virginia on her racial
discrimination, hostile work environment, and retaliation claims
under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2001), and her
age discrimination claim under the Age Discrimination in Employ-
ment Act (ADEA), 29 U.S.C.A. §§ 621-634 (West 1999 & Supp.
2001). McNeil appeals only the district court’s rulings regarding her
racial discrimination and age discrimination claims.

   We have reviewed the parties’ briefs, the joint appendix, and the
district court’s order and find no reversible error. The district court
correctly determined McNeil failed to establish a prima facie case of
discriminatory discharge or age discrimination because she failed to
establish that she was performing at a level that met her employer’s
legitimate job expectations, or that she was replaced by someone out-
side her protected class or someone within her protected class but sig-
nificantly younger than she. See Brinkley v. Harbour Recreation
Club, 180 F.3d 598, 607 (4th Cir. 1999); EEOC v. Sears Roebuck &
Co., 243 F.3d 846, 851 (4th Cir. 2001). Furthermore, even if McNeil
could establish a prima facie case, she has presented no evidence of
pretext. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 137-39 (2000). Accordingly, we affirm on the reasoning of the
district court. McNeil v. Hospice of N. Va., No. CA-01-178-A (E.D.
Va. filed Sept. 25, 2001; entered Sept. 28, 2001). We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED